EXHIBIT 10.26.1 MASTER LEASE Between NATIONWIDE HEALTH PROPERTIES, INC., a Maryland corporation, as "Landlord" AND SUMMERVILLE AT CAMELOT PLACE LLC, a Delaware limited liability company, SUMMERVILLE AT HILLEN VALE LLC, a Delaware limited liability company, and SUMMERVILLE AT LAKEVIEW LLC, a Delaware limited liability company, collectively, as "Tenant" Dated: October 2, 2006 TABLE OF CONTENTS Page 1. Term 2 2. Rent 2 2.1 Initial Term Rent 2 2.2 Renewal Term Rent 3 2.3 Payment Terms 3 2.4 Absolute Net Lease 4 3. Late Charges 4 4. Security Deposit 4 5. Taxes and Other Charges 5 5.1 Protests 6 5.2 Impound 6 6. Insurance 8 7. Use, Regulatory Compliance and Preservation of Business 8 7.1 Permitted Use; Qualified Care 8 7.2 Regulatory Compliance 9 7.3 Preservation of Business 9 8. Acceptance, Maintenance, Upgrade, Alteration and Environmental 9 8.1 Acceptance “AS IS”; No Liens 9 8.2 Tenant’s Maintenance Obligations 10 8.3 Upgrade Expenditures 10 8.4 Alterations by Tenant 11 8.5 Hazardous Materials 11 8.6 Capital Improvements funded by Landlord 12 9. Tenant Property and Security Interest 13 9.1 Tenant Property 13 9.2 Landlord’s Security Interest and Financing Statements 13 10. Financial, Management and Regulatory Reports 14 11. Representations and Warranties 14 12. Events of Default 14 13. Remedies 16 13.1 General 16 TABLE OF CONTENTS Page 13.2 Receivership 16 13.3 Remedies Cumulative; No Waiver 17 13.4 Performance of Tenant’s Obligations 17 14. Provisions on Termination 17 14.1 Surrender of Possession 17 14.2 Removal of Tenant Personal Property 18 14.3 Management of Premises 18 14.4 Holding Over 18 14.5 Survival 18 15. Certain Landlord Rights 19 15.1 Entry and Examination of Records 19 15.2 Grant Liens 19 15.3 Estoppel Certificates 19 15.4 Conveyance Release 19 16. Assignment and Subletting 20 17. Damage by Fire or Other Casualty 21 18. Condemnation 21 19. Indemnification 22 20. Disputes 22 21. Notices 22 22. Miscellaneous 23 23. Option to Purchase 24 24. Memorandum of Lease 24 25. 1031 Exchange 25 EXHIBITS AND SCHEDULES: EXHIBIT A LEGAL DESCRIPTION EXHIBIT B LANDLORD PERSONAL PROPERTY EXHIBIT C FAIR MARKET VALUE EXHIBIT D PERMITTED EXCEPTIONS EXHIBIT E CERTAIN DEFINITIONS EXHIBIT F FINANCIAL, MANAGEMENT AND REGULATORY REPORTS SCHEDULE 1 IDENTITY OF LANDLORD AND TENANT ENTITIES SCHEDULE 2 FACILITY INFORMATION: BUSINESS, UNITS, ETC. SCHEDULE 3 CALCULATION OF NHP’S WEIGHTED AVERAGE COST OF CAPITAL MASTER LEASE This "Master Lease" is entered into as of October 2, 2006, between NATIONWIDE HEALTH PROPERTIES, INC., a Maryland corporation ("Landlord"), and SUMMERVILLE AT CAMELOT PLACE LLC, a Delaware limited liability company, SUMMERVILLE AT HILLEN VALE LLC, a Delaware limited liability company, and SUMMERVILLE AT LAKEVIEW LLC, a Delaware limited liability company (collectively, "Tenant"), for the respective real properties and improvements thereon (each a "Facility" and collectively, the "Facilities") as set forth on Schedule 1 and as legally described on Exhibit Aand the "Landlord Personal Property" associated therewith as described in Exhibit B(collectively, the "Premises"), each used as a licensed healthcare facility of the type described on Schedule 2 (individually as so utilized, and collectively, the "Business"). Pursuant to its concurrent Amended and Restated Guaranty of Lease, Summerville Senior Living, Inc., a Delaware corporation ("Guarantor") has guaranteed Tenant's obligations hereunder. In consideration of the mutual covenants, conditions and agreements set forth herein, Landlord hereby leases the Premises to Tenant for the Term upon the terms and conditions provided below. Certain capitalized terms used in this Master Lease are defined on Exhibit E. RECOGNITION OF MASTER LEASE; IRREVOCABLE WAIVER OF CERTAIN RIGHTS Tenant and Landlord each acknowledge and agree that this Master Lease constitutes a single, indivisible lease of the entire Premises, and the Premises constitute a single economic unit. The Minimum Rent, Additional Rent, other amounts payable hereunder and all other provisions contained herein have been negotiated and agreed upon based on the intent to lease the entirety of the Premises as a single and inseparable transaction, and such Minimum Rent, Additional Rent, other amounts and other provisions would have been materially different had the parties intended to enter into separate leases or a divisible lease. Any Event of Default under this Master Lease shall constitute an Event of Default as to the entire Premises. Each of the entities comprising Tenant and Guarantor, in order to induce Landlord to enter into this Master Lease, to the extent permitted by law: A.Agrees, acknowledges and is forever estopped from asserting to the contrary that the statements set forth in the first sentence of this Section are true, correct and complete; B.Agrees, acknowledges and is forever estopped from asserting to the contrary that this Master Lease is a new and de novo lease, separate and distinct from any other lease between any of the entities comprising Tenant and any of the entities comprising Landlord that may have existed prior to the date hereof; C.Agrees, acknowledges and is forever estopped from asserting to the contrary that this Master Lease is a single lease pursuant to which the collective Premises are demised as a whole to Tenant; D.Agrees, acknowledges and is forever estopped from asserting to the contrary that if, notwithstanding the provisions of this Section, this Master Lease were to be determined or found to be in any proceeding, action or arbitration under state or federal bankruptcy, insolvency, debtor-relief or other applicable laws to constitute multiple leases demising multiple properties, such multiple leases could not, by the debtor, trustee, or any other party, be selectively or individually assumed, rejected or assigned; 1 E.Forever knowingly waives and relinquishes any and all rights under or benefits of the provisions of the Federal Bankruptcy Code Section 365 (11 U.S.C. § 365), or any successor or replacement thereof or any analogous state law, to selectively or individually assume, reject or assign the multiple leases comprising this Master Lease following a determination or finding in the nature of that described in the foregoing Section D. 1.Term. The "Term" of this Master Lease is the Initial Term plus all Renewal Terms, and a "Lease Year" is the twelve (12) month period commencing on October 1 of each year of the Term; provided, however that the first Lease Year shall commence on October 2, 2006 and end on September 30, 2007. The "Initial Term" commences on October 2, 2006 (the "Effective Date") and ends on September 30, 2016, and may be extended for two (2) separate "Renewal Terms" of ten (10) years each if: (a) at least twelve (12), but not more than fifteen (15) months prior to the end of the then current Term, Tenant delivers to Landlord a "Renewal Notice" that it desires to exercise its right to extend this Master Lease for one (1) Renewal Term; (b) there is no Event of Default on the date Landlord receives the Renewal Notice (the "Exercise Date") or on the last day of the then current Term; and (c) the Minimum Rent for the Renewal Term is determined pursuant to Section 2.2 within ninety (90) days after the Exercise Date. 2.Rent. During the Term, Tenant shall pay Landlord "Rent" consisting of "Minimum Rent" plus "Additional Rent" determined as provided in this Section 2; provided, the Rent for any Lease Year shall not be less than one hundred percent (100%) of the Rent for the previous Lease Year. The Rent for any month that begins or ends on other than the first or last day of a calendar month shall be prorated based on actual days elapsed. 2.1Initial Term Rent. (a)During the Initial Term, the annual "Minimum Rent" shall be an amount equal to the sum of (I) Landlord's Camelot Investment multiplied by eight and sixty one-hundredths percent (8.60%), and (II) Landlord's Lakeview/HillenVale Investment multiplied by eight and seventy one-hundredths percent (8.70%) (the "Lease Rate"), payable in advance in twelve (12) equal monthly installments. Commencing with the second (2nd) Lease Year and continuing thereafter during the Term (excluding the first Lease Year of any Renewal Term), Tenant agrees to pay "Additional Rent" to Landlord monthly in advance together with the payment of Minimum Rent. Such Additional Rent (which shall be expressed as an annual amount but shall be payable in equal monthly installments) shall be equal to the sum of (i) the Additional Rent for the immediately preceding Lease Year and (ii) the product of (A) the Minimum Rent and Additional Rent due for the immediately preceding Lease Year and (B) the lesser of (x) three percent (3.0%) or (y) a percentage equal to five (5) times the percentage increase (the "CPI Increase") in the United States Department of Labor, Bureau of Labor Statistics Consumer Price Index for All Urban Wage Earners and Clerical Workers, United States Average, Subgroup "All Items" (1982 –1984 100) (the "CPI"). In no event shall the CPI Increase be a negative number. The applicable CPI Increase shall be calculated annually for each Lease Year by comparing the CPI in effect on the first calendar day of the Lease Year for which Additional Rent is being calculated to the first calendar day of the immediately preceding Lease Year. 2 (b)As used herein, (i) "Landlord's Camelot Investment" means Landlord's investment in the Facility located at 49-A Leisure Lane, Medina, Ohio (the "Camelot Facility") in the amount of Ten Million Six Hundred Sixty-Five Thousand Dollars ($10,665,000), plus any amounts advanced by Landlord pursuant to Section 8.6 with respect to the Camelot Facility, plus any other amount that, in accordance with any other term or provision of this Master Lease, is to be added to Landlord's Camelot Investment, and minus any amount that, in accordance with any term or provision of this Master Lease, is to be subtracted from Landlord's Camelot Investment; and (ii) "Landlord's Lakeview/HillenVale Investment" means Landlord's investment in (A) the Facility located at 4000 Lakeview Crossing, Groveport, Ohio (the "Lakeview Facility"), and (B) the Facility located at 1615 Yauger Road, Mt. Vernon, Ohio (the "HillenVale Facility"), in the aggregate amount of Twenty-Two Million Two Hundred Eighty Thousand Dollars ($22,280,000), plus any amounts advanced by Landlord pursuant to Section 8.6 with respect to the Lakeview Facility and/or HillenVale Facility, plus any other amount that, in accordance with any other term or provision of this Master Lease, is to be added to Landlord's Lakeview/HillenVale Investment, and minus any amount that, in accordance with any term or provision of this Master Lease, is to be subtracted from Landlord's Lakeview/HillenVale Investment. (c)Concurrently with any increase or decrease in Landlord's Camelot Investment and/or Landlord's Lakeview/HillenVale Investment during the Term as described in Section 2.1(b), the Rent then due and payable for the balance of the applicable Lease Year and Term shall be recalculated and reset based on the adjusted amount of Landlord's Camelot Investment and/or Landlord's Lakeview/HillenVale Investment, as the case may be. 2.2Renewal Term Rent. To establish a fair market Minimum Rent for the Premises during the Renewal Terms, the Minimum Rent for each Renewal Term shall be reset and expressed as an annual amount equal to the greater of (a) the product of (i) the total Minimum Rent and Additional Rent due for the last Lease Year of the Initial Term or the preceding Renewal Term, as the case may be, and (ii) one hundred three percent (103%); or (b) the product of (x) the "Fair Market Value" of the Premises on the Exercise Date as established pursuant to Exhibit C, and (y) a percentage equal to two hundred (200) basis points over NHP's Weighted Average Cost of Capital as of the Exercise Date. As used herein, "NHP's
